IN THE SUPREME COURT OF THE STATE OF DELAWARE

SYLVESTER MILLER, §
§ No. 553, 2016
Defendant BeloW- §
Appellant, §
§
V. § Court Below_Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, §
§ Cr. ID 0408012099
Plaintiff Below- §
Appellee. §

Submitted: December 28, 2016
Decided: February 24, 2017

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices
O R D E R

This 24th day of F ebruary 2017, upon consideration of the appellant’s opening
brief, the State’s motion to affirm, and the record below, it appears to the Court that:

(1) The defendant-appellant, Sylvester Miller, filed this appeal from the
Superior Court’s denial of his motion for correction of Sentence. We find no merit
to the appeal. Accordingly, We affirm the Superior Court’s judgment

(2) In March 2005, a jury convicted Miller of six counts of Rape in the First
Degree and one count of Continuous Sexual Abuse of a Child. The Superior Court
Sentenced Miller to Serve a total of 92 years in prison, followed by a period of

probation. This Court affirmed Miller’s convictions and sentences on direct appeal.l

 

1 Miller v. S¢a:e, 893 A.zd 937 (Del. 2006).

(3) After several unsuccessful motions seeking postconviction relief`,2
Miller filed his most recent motion in August 2016, seeking correction of an illegal
sentence under Superior Court Criminal Rule 35(a). Miller’s motion asserted that
his sentence is illegal because: (i) the State violated principles of` double jeopardy by
indicting and convicting him multiple times for the same offense; (ii) his DNA and
other evidence was illegally seized without a warrant; and (iii) his sentence
constituted cruel and unusual punishment because he is innocent The Superior
Court denied Miller’s motion, finding that the motion rehashed arguments that
previously were raised and rej ected. The Superior Court also concluded that Miller’s
double jeopardy claim lacked merit. This appeal followed.

(4) The narrow function of` Superior Court Criminal Rule 35(a) is “to
permit correction of` an illegal sentence, not to re-examine errors occurring at the
trial or other proceedings prior to the imposition of sentence.”3 A sentence is illegal
if it exceeds statutory limits, violates double jeopardy, is ambiguous with respect to
the time and manner in which it is to be served, is internally contradictory, omits a
term required to be imposed by statute, is uncertain as to the substance of` the

sentence, or is a sentence that the judgment of` conviction did not authorize.4

 

2 See, e.g., Miller v. State, 2008 WL 623236 (Del. Mar. 7, 2008) (affirming the Superior Court’s
denial of Miller’s first motion for postconviction relief).

3 Brz'ttingham v. State, 705 A.2d 577, 578 (Del. 1998) (quoting Hz'll v. Unitea' States, 368 U.S. 424,
430 (1962).

4 Id.

(5) Miller’s claims of innocence, improper charging, and illegal seizure of
evidence were not properly raised in a motion for correction of sentence and were
simply Miller’s attempt to avoid the procedural bars of Superior Court Criminal Rule
61(i). To the extent Miller’s motion claimed that his sentences violate double
jeopardy by punishing him multiple times for the same offense, we agree with the
Superior Court that there is no merit to this claim. As this Court noted in Miller’s
direct appeal, the victim testified at trial to six specific instances of sexual assault
committed by Miller.5 Thus, his claim that he is being punished multiple times for
the same offense is incorrect Neither his convictions nor his sentences violate
principles of double jeopardy.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRMED.

BY THE COURT:

/Y\M

Justice v '

 

5 Miller v. State, 893 A.2d at 941.